Citation Nr: 1503279	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  10-18 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for diabetes mellitus, type II, with erectile dysfunction.

2.  Entitlement to a rating in excess of 60 percent for renal insufficiency with hypertension secondary to diabetes mellitus, type II, with erectile dysfunction.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  During the course of the appeal, the claims file was permanently transferred to the RO in Detroit, Michigan which now has jurisdiction over the claims on appeal.

The Veteran submitted a May 2010 Substantive Appeal and requested a hearing before the Board at the local RO.  The Veteran withdrew his hearing request in September 2011, thus the Board may proceed with review of the claims.  38 C.F.R. § 20.704(d) (2014).

With regard to the issue for an increased rating for renal insufficiency with hypertension, the Veteran did not file a Substantive Appeal in response to the May 2010 Statement of the Case (SOC) for this issue.  Nevertheless, there is no indication that the RO closed the case for failure to file a timely substantive appeal because the RO certified this issue to the Board in January 2012.  See Percy v. Shinseki, 23 Vet. App. 37, 42-45 (2009).  

In the May 2010 SOC and rating decision, the RO increased the disability rating for diabetes mellitus, type II from 20 percent to 40 percent disabling for the entire period on appeal.  The RO also increased the disability rating for renal insufficiency with hypertension from 40 percent to 60 percent disabling for the entire period on appeal.  Because the 40 and 60 percent disability ratings are not the maximum ratings available, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Virtual VA electronic claims file contains additional documents pertinent to the present appeal, including the December 2014 Informal Hearing Presentation (IHP) prepared by the Veteran's representative.  There are no documents in the Veterans Benefits Management System file. 
The issues of (1) entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), (2) whether the January 2003 rating decision that denied service connection for hypertension contained clear and unmistakable error (CUE), and (3) whether the June 2004 rating decision that granted a noncompensable rating for peripheral neuropathy of the bilateral lower extremities contained CUE have been raised by the record in a September 2014 IHP.  The issue of (4) entitlement to service connection for a psychiatric disorder secondary to a service-connected disability has also been raised in a September 2010 VA treatment record.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a rating in excess of 60 percent for renal insufficiency with hypertension secondary to diabetes mellitus, type II, with erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The service-connected diabetes mellitus, type II, with erectile dysfunction has not been manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for diabetes mellitus, type II, with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in March 2008.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of this claim is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the record currently stands, statements by the Veteran, private treatment records, VA treatment records, and VA examination reports dated August 2008 and March 2010 are associated with the file.  Although a statement was submitted by the Veteran in February 2012 and no subsequent SOC was issued, remand is not required as the statement was duplicative of medial findings and earlier statements in the record.  See 38 C.F.R. § 20.1304 (2014).  The VA examination reports are adequate because, taken together, they provide the necessary findings to properly rate the diabetes mellitus, type II, under the applicable rating criteria.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose at any point during the appeal period.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the identified claim on appeal. 



Increased Rating for Service-Connected Diabetes Mellitus, Type II 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The Veteran seeks a higher evaluation for service-connected diabetes mellitus, type II, rated as 40 percent disabling for the entire increased rating period on appeal.  This disability is rated under 38 C.F.R. § 4.119, DC 7913.   The 40 percent evaluation contemplates insulin, restricted diet, and regulation of activities.  A higher 60 percent rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating contemplates more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.119, DC 7913, Note (1).  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913.   

The criteria for an evaluation in excess of 40 percent have not been met at any time during the entire increased rating period on appeal.  The evidence does not demonstrate that the Veteran's diabetes mellitus, type II, disability picture requires daily injection of insulin and episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would or would not be compensable if separately evaluated to warrant the next-higher 60 or 100 percent rating.

In March 2008 and December 2008 VA statements, the Veteran asserted that he has two or three episodes of hypoglycemic a month caused by his diabetes mellitus, type II.  Most recently, in a May 2010 submission, the Veteran stated he constantly monitors his blood sugar so it does not shoot way up high or bottom out, and when that happens, his care giver knows how to get his sugar back within normal range, thus preventing hospitalization.  As such, the Board finds that the Veteran has acknowledged that he has neither been hospitalized or sought twice monthly visits to a diabetic health care provider for such alleged episodes of ketoacidosis or hypoglycemic reactions.

In contrast, on VA examination for diabetes mellitus, type II, August 2008, the examiner noted review of the claims file and that the Veteran has had no hospitalization for hypoglycemia or ketoacidosis.  The Veteran reported that he sees his primary care provider for diabetes mellitus, type II every three months and on rare occasions, about five times a year, notices that his blood sugar drops and controls it by drinking orange juice.  The Veteran also denied any loss of strength.

Most recently, in March 2010, the Veteran underwent an additional VA examination for diabetes mellitus, type II.  Although the examiner noted the Veteran's claims file and medical records were not reviewed, he conducted a thorough physical evaluation, took a lengthy history from the Veteran, and documented the Veteran had no history of diabetes mellitus, type II related hospitalization or surgery or episodes of hypoglycemia reactions or ketoacidosis.  At that time, the Veteran denied diabetic complications other than the ones for which he is service-connected.

Moreover, review of private and VA treatment records during the rating period do not reveal the Veteran has been hospitalized, or has sought twice a month visits to a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions.  As such, the record does not reflect the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction has met the criteria for a rating in excess of the currently assigned 40 percent evaluation.  

The Board has considered the Veteran's reported history of symptomatology for his service-connected diabetes mellitus, type II.  It is acknowledged that he is competent to report such symptoms and observations because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to identify specific levels of his service-connected endocrine system disability according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board further notes that the Veteran is currently separately service connected for renal insufficiency with hypertension due to the service-connected diabetes mellitus, type II, with erectile dysfunction.  That issue is currently before the Board and discussed in the remand section below.  The Veteran is also separately service connected for status post cerebrovascular accident with left sided hemiparesis, peripheral neuropathy of the bilateral lower extremities, and diabetic retinopathy and cataracts of both eyes due to the service-connected diabetes mellitus, type II, with erectile dysfunction.  These latter service-connected disabilities are currently not on appeal with the Board, thus no further discussion is provided as to their nature and severity.  Additionally, the Veteran denied any other diabetic complications and erectile dysfunction has not been noted on recent VA examinations or in relevant medical records.  

An extra-schedular evaluation may be provided for exceptional cases.  38 C.F.R. § 3.321.  The first step for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral under the next step is required.

In the second step, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (noting that related factors include "marked interference with employment" and "frequent periods of hospitalization").  If such an exhibition is determined, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for Completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Turning to the first step of the extra-schedular analysis, the relevant rating schedule reasonably describe the Veteran's level of severity and symptomatology caused by his service-connected diabetes mellitus, type II.  As discussed above, his complaints associated with this disability encompasses required insulin, restricted diet, regulation of activities, monitoring blood sugar, and erectile dysfunction, all of which are specifically contemplated by the schedular rating criteria.  Thus, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, no referral for extra-schedular consideration is required under the circumstances of this case.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).


ORDER

A rating in excess of 40 percent for diabetes mellitus, type II, with erectile dysfunction is denied.


REMAND

Remand is required regarding the increased evaluation claim for renal insufficiency with hypertension to obtain an updated VA examination report and to afford the AOJ the opportunity to initially address the issue of whether the assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is warranted.

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In this case, the last VA examination for the service-connected disability on appeal was in March 2010, which is approximately 4 years ago.  Since then, August 2010 and September 2010 VA treatment records reveal the Veteran's diagnosis of chronic kidney disease III (moderate).  In light of this indication of record of worsened symptomatology, an additional VA examination is necessary.

In addition, since the Veteran is currently receiving the maximum rating available under the assigned rating criteria for voiding dysfunction (38 C.F.R. § 4.115a, DC 7542).  Therefore, the Board finds that consideration of a higher rating under renal dysfunction (38 C.F.R. § 4.115a) and whether an extra-schedular rating is warranted should also be considered.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records since 2010 and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After associating all additional records with the claims file, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected renal insufficiency with hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include blood urea nitrogen (BUN) and creatinine laboratory results.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of this service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's genitourinary system disability under the rating criteria.  In particular, the examiner should provide whether there is (1) persistent edema and albuminuria, (2) generalized poor health, characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, (3) required regular dialysis, and (4) more then sedentary activity precluded from persistent edema and albuminuria or markedly decreased function of kidney or other organ systems, especially cardiovascular.

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


